DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/21 has been entered.
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dennis Darcy on 03-30-21.

Please amend the following claims as noted below: 
Regarding claim 1, please delete ALL, and replace with the following:
1.	A coupled inductor for low electromagnetic interference, comprising:
a plurality of windings; and


Cancel claim 5.

Regarding claim 6, please delete ALL, and replace with the following:
6.	The coupled inductor of claim 1, wherein the composite magnetic core is configured such that the leakage magnetic structure provides a path for leakage magnetic flux in the first direction between the first and second rails.

Regarding claim 7, please delete ALL, and replace with the following:



Cancel claim 11.

Regarding claim 12, please delete ALL, and replace with the following:
12.	The coupled inductor of claim 1, wherein: adjacent first rail subsections are separated from each other in the second direction; and adjacent second rail subsections are separated from each other in the second direction.

Regarding claim 13, please delete ALL, and replace with the following:
13.	The coupled inductor of claim 1, the leakage magnetic structure being bounded by the first and second rails, in the first direction.

Regarding claim 14, please delete ALL, and replace with the following:
14.	The coupled inductor of claim 1, the leakage magnetic structure comprising a plurality of leakage subsections joined in the second direction.

Regarding claim 15, please delete ALL, and replace with the following:
15.	The coupled inductor of claim 1, the leakage magnetic structure comprising a plurality of leakage subsections separated from each other in the second direction.

Allowable Subject Matter
2.	Claims 1-4, 6-7 and 12-17 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, a composite magnetic core including a coupling magnetic structure formed of a first magnetic material embedded in a leakage magnetic structure formed of a second magnetic material having a distributed gap, the coupling magnetic structure magnetically coupling together the plurality of windings and having first and second rails separated from each other in a first direction, the first rail comprising a plurality of first rail subsections disposed in a row in a second direction orthogonal to the first direction, the second rail comprising a plurality of second rail subsections disposed in a row in the second direction, and a plurality of rungs, each of the plurality of the rungs joining the first and second rails in the first direction, each of the plurality of windings being at least partially wound around a respective one of the plurality of rungs as claimed in combination with the remaining limitations of independent claim 1.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-4, 6-7 and 12-17 are allowed because each claim is directly or indirectly dependent of independent claim 1.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.